DETAILED ACTION
This is an allowance of all claims filed on 12/19/2019. Claims 1-20 are pending and reviewed. After review, claims 1-20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites the following allowable subject matter: “a flash translation layer (FTL) suitable for calculating expected usage of the memory device during a monitoring time interval based on the system time, calculating excess usage based on actual usage of the memory device during the monitoring time interval and the expected usage, and controlling the memory device to program data in a single level cell mode until the excess usage is fully consumed.”
Closest prior art KANG et al [US 2019/0050048] appears to teach changing a memory device from Active state to inactive state, wherein maintenance time period of the active state of the clock enable signal before the I/O device enters the power down mode is changed based on the second setting value.
Frank et al. [US 2012/0297174] appears to teach at a specific time during the life of the circuit, the magnitude of the threshold voltage of transistor is small enough that the voltage rise on node is not sufficient to change its state from active to inactive.
Yoneyama [US 7,949,795] appears to teach performing the data service when an execution end time of the data service is earlier than the determined timing, starting transition of the interface controller from the inactive state into the active state before the determined timing, and changing the interface for the host into a power saving state when the native-command-queuing command data service is not executed and it is determined on the basis of the determined timing that a time for putting the interface into the power saving state is available, 
Thomas et al. [US 2016/0179158] appears to teach responsive to determining that the MCP is in the sleep state, causing the MCP to change to the active state after a second time period has elapsed that is greater than the first period, and for receiving the corresponding temperature data when the MCP is in the active state.
However, the prior arts on record do not appear to teach or fairly suggest the recited allowable subject matter. Based on this rationale, Claim 1 and its dependent claims 2-10 are allowed.
Independent claim 11 recites the same allowable subject matter as Claim 1. Under the same rationale of allowance of claim 1, Claim 11 and its dependent claims 12-20 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132